Case 1:18-cv-00080-LEK-WRP Document 38 Filed 10/30/18 Page 1 of 2               PageID #: 389

                                       MINUTES



   CASE NUMBER:            CIVIL NO. 18-00080LEK-RLP
   CASE NAME:              In The Matter Of: The Search Of: Boston Whaler 370 Outrage
                           "Painkiller"
   ATTYS FOR PLA:
   ATTYS FOR DEFT:
   INTERPRETER:


        JUDGE:       Leslie E. Kobayashi          REPORTER:

        DATE:        10/30/2018                   TIME:


  COURT ACTION: EO: COURT’S ORDER DIRECTING THE PARTIES TO SUBMIT
  FURTHER BRIEFING

         Before the Court is Movant Hawaii Partners, LLC’s (“Movant”) Objections to the
  Findings and Recommendation to Deny Hawaii Partners, LLC’s Motion for Return of
  Property, Filed February 16, 2018 (“Objections”), filed March 3, 2018. [Dkt. no. 30.]
  The relevant procedural background to Movant’s Objections is set forth in the Court’s
  entering order filed on August 29, 2018 (“8/29/18 EO”). [Dkt. no. 35.] In the 8/29/18
  EO, the Court informed the parties of its inclination to deny the Objections and the
  underlying motion as moot given Respondent the United States of America’s (the
  “Government”) status report regarding the vessel at issue in this case, and invited the
  parties to file any objections to the inclination by September 12, 2018. [Id.] On
  September 12, 2018, Movant filed a partial withdrawal of its Objections. [Dkt. no. 37.]

          In consideration of the remaining issues that Movant has not withdrawn, the
  parties are ORDERED to submit supplemental briefs addressing the following issues: 1)
  whether the Government has actually retained copies of Movant’s electronic data
  regarding dates beyond June 14, 2016 to August 30, 2016 (“additional data”); 2) if so, the
  basis for retaining the additional data; 3) explain how Movant originally stored its
  electronic data in the digital device(s), and how the Government made copies of the
  electronic data; and 4) whether the electronic data can be separated by date recorded from
  the rest of the data. The parties do not have leave to address any other issues in their
  supplemental briefs, unless they obtain leave of Court prior to doing so. Any portion of
  the parties’ supplemental briefs that does not comply with this Entering Order may be
  stricken.
Case 1:18-cv-00080-LEK-WRP Document 38 Filed 10/30/18 Page 2 of 2            PageID #: 390

        The Government shall submit its supplemental brief regarding these issues by
  November 9, 2018, and Movant shall submit its supplemental brief regarding these issues
  by November 16, 2018. The parties’ supplemental briefs may not exceed five pages each
  and may include additional case law, if relevant. This Court will reserve ruling on the
  Objections and the underlying motion until after it has considered all of the parties’
  supplemental briefs.

        IT IS SO ORDERED.

  Submitted by: Warren N. Nakamura, Courtroom Manager
